Title: Abigail Adams to Mary Smith Cranch, 24 May 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          Philadelphia May 24 1797
        
        I keep up My old Habit of rising at an early hour. if I did not I should have little command of my Time at 5 I rise from that time till 8 I have a few leisure hours. at 8 I breakfast, after which untill Eleven I attend to my Family arrangements. at that hour I dress for the Day. from 12 untill two I receive company, sometimes untill 3. we dine at that hour unless on company days, which are tuesdays & thursdays after dinner I usually ride out untill seven. I begin to feel a little more at Home, and less anxiety about the ceremonious part of my Duty, tho by not having a Drawing Room for the Summer I am obliged every day, to devote two Hours for the purpose of seeing

company. tomorrow we are to dine the secretaries of state &c with the whole senate. the Male Domesticks I leave wholy to Brisler to hire and to dismiss; the Female I have none, but those I brought with me, except a Negro woman who is wholy with the Cook in the kitchin, and I am happy in not having any occasion for any others for a very sad set of creatures they are. I believe this city is become as vile and debauched as the city of London—nay more so, for in the lower classes, much more respect is had to Character there Speculation in Property in politicks and in Religion have gone very far in depraving the morals of the higher, classes of the people of our Country.
        You will see by the Chronical I presume that the Tone of the Jacobins is turnd, and that the president has committed with them the unpardonable sin “by saying; that he was convinced that the conduct of the Government had been just and impartial to foreign Nations” Bache opend his batterys of abuse and scurility the very next day, and has in every paper continued them, extracts of which I dout not the Faithfull Chronical will detail. the answer of the Senate You will find equally firm and decided as the speech. I call it a supporting answer. the House cannot yet get theres through. the Antis, want to qualify. they dare not openly countanance the conduct of France, but they want to court and coax, her. with Barra’s insolent speech before their Eyes and Pincknys dispatches, which fully prove the unbecomeing and indignant conduct of France toward the united states, these degraded Beings would still have their Country men “lick the Hand just raisd to shed their Blood” amongst that number is Freeman of our state, who yesterday appeard a full blood Jacobin in his speech in the House. Langdon in the senate is more bitter than, even Mason or any Virginian. Mr otis I am told appeard to great advantage; and was much admired in a speech of considerable Length.
        I want to hear from you again You must write to me once a week. how does mr & mrs Porter succeed. I will thank you to get from the table Draw in the parlour some Annetto and give it to mrs Burrel, and tell her to make her cheese a little salter this Year. I sent some of her cheese to N York to Mrs smith and to mr Adams which was greatly admired and I design to have her Cheese brought here. when she has used up that other pray dr Tufts to supply her with some more, and I wish mrs French to do the Same to part of her Cheese, as I had Some very good cheese of hers last Year. in my best chamber closset I left a white Bonnet. be so kind as to take it and

give it for me to mrs Norten. in a small wooden Box is a new crape cap which I designd to have sent here, but omitted it untill my other things were gone. will you get it & fasten it down to the Box by making a Small hole or two and then putting a thread through the cap & Box. in my Bathing machine you will find a peice of canvass which will cover the Box. You will have it addrest & give it into mr smiths care who will send it to me— I have Bacon in Boston which I should be glad to have sent. mr Belcher knows about it. dr Tufts will pay the expence when requested—
        my Respects to Brother Cranch & to Mrs Welch Love to cousin Betsy from your / ever affectionate sister
        
          A Adams
        
      